Judgment and order reversed on the law and a new trial granted, with costs to the appeHant to abide the event, on the ground that the court erred in permitting the jury to find that the defendant was negligent and that his negligence was the legal cause of the accident, even though the collision to the rear of the defendant Weil’s car occurred 175 feet northerly of the private driveway from which he had entered the city street. All concur, except Crosby, J., who dissents and votes for affirmance. (The judgment awards damages for personal injuries in an automobile negligence action. The order denies a motion for a new trial on the minutes.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.